06/08/2021



                                                                                  Case Number: DA 20-0594




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                               Cause No. DA 20-0594

TOWN OF EKALAKA,

             Plaintiff/Appellee,

     v.

EKALAKA VOLUNTEER FIRE                        ORDER GRANTING MOTION FOR
DEPARTMENT, INC.                                  EXTENSION OF TIME

             Defendant/Appellant.


      Albert R. Batterman as attorney for the Appellee, has filed a Motion

requesting a thirty (30) day extension of time in which to file their opening brief,

which is due on June 19, 2021.

      Albert R. Batterman has certified to the Court that he has contacted the

attorneys for the Appellants and they have no objection to the requested extension.




                                          1
      WHEREFORE, pursuant to Rule 26(1), M.R.App.P., the Appellees are

granted an extension to file their reply brief, up to and including July 19, 2021.

      DATED this ____ day of June, 2021.



                                              _____________________________
                                              Justice, Montana Supreme Court

cc: Batterman, Lawellin, Dinwiddie




                                          2                             Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                               June 8 2021